Per Curiam.
This is an appeal from the- denial of the plaintiffs’ motion for a new trial. We affirm.
The action was brought to permanently enjoin the maintenance and to direct the removal of trees owned by defendants Robert B. and Priscilla G. Farnham, Mary S. Plowman, and Vicenta C. Donnelly and a fence owned by defendants Farnham. Plaintiffs alleged that the trees and fence interfered with the free use and enjoyment of their property. In addition to injunctive relief, the plaintiffs requested $10,000 general damages and $25,000 punitive damages. It was also alleged that codefendant city of St. Paul knew of this nuisance but deliberately ignored and frustrated plaintiffs in their endeavor for relief.
The district court found that the trees and fence did not interfere with plaintiffs’ free use and enjoyment of their property and did not constitute either a public or private nuisance. The court also concluded that the city of St. Paul had not abused its powers or discretion in handling plaintiffs’ complaint.
In reviewing the record we find that when all of the evidence is viewed in the light most favorable to the district court’s findings, the findings are reasonably sustained by the evidence. Equipment Advertiser, Inc. v. Harris, 271 Minn. 451, 136 N. W. 2d 302 (1965); Cohler v. Smith, 280 Minn. 181, 158 N. W. 2d 574 (1968).
The court, properly finding there was no interference posed by the defendants’ trees or fence, did not err in concluding no *158public or private nuisance was shown. The element of obstruction or interference with the use and enjoyment of the plaintiffs’ property is essential to the maintenance of this action. Minn. St. 561.01 and 609.74.
Finally, the record does not show, and the district court did not find, any abuse of the powers or discretion vested in defendant city of St. Paul. Plaintiffs did not show that any action by an officer, employee, or agent of the city, within the scope of his employment or duties, subjected the city to liability. Minn. St. 466.02, 466.03.
Affirmed.